FOURTH DIVISION
                                   BARNES, P. J.,
                              RAY, and MCMILLIAN, JJ.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules/


                                                                         July 14, 2015

  In the Court of Appeals of Georgia
   A15A0642. PALATINI v. THE STATE.

          BARNES, Presiding Judge.

          After allegedly pornographic images were found on a computer belonging to

  Gerald David Palatini, he was arrested and later charged with one count of sexual

  exploitation of children. Following the trial court’s denial of his special demurrer, we

  granted Palatini’s application for interlocutory appeal.1 He now appeals and contends

  that the trial court erred in denying the special demurrer because the indictment

  alleged that the offense occurred on April 24, 2009, but the uncontroverted date of

  the offense was December 7, 2007. He also contends that the indictment was

  unconstitutionally vague. For the reasons that follow, we affirm.




      1
         The State argues that our dismissal of a prior application for interlocutory appeal
from essentially the same order should bar our consideration of this application. We have
held, however, that the dismissal of an interlocutory application does not have res judicata
effect. See Interfinancial Midtown, Inc. v. Choate Const. Co., 284 Ga. App. 747, 749 n.2
(644 SE2d 281) (2007).
      “[D]ifferent standards apply to special demurrers filed before trial and those

filed after trial. Because we are reviewing [Palatini’s] indictment before any trial, we

do not conduct a harmless error analysis to determine if he has actually been

prejudiced by the alleged deficiencies in the indictment.”Blackmon v. State, 272 Ga.

App. 854 (614 SE2d 118) (2005). Instead, pre-trial,

      an accusation or indictment is subject to special demurrer if it is not
      perfect in form as well as substance. By special demurrer an accused
      claims, not that the charge in an indictment or accusation is fatally
      defective and incapable of supporting a conviction (as would be asserted
      by general demurrer), but rather that the charge is imperfect as to form
      or that the accused is entitled to more information.


(Footnotes and punctuation omitted.) State v. Jones, 251 Ga. App. 192, 193 (553

SE2d 631) (2001).

      When presented with a special demurrer, the court should examine the
      indictment [or accusation] from the perspective that the accused is
      innocent, for this is what the law presumes. Nevertheless, the language
      of an indictment [or accusation] is to be interpreted liberally in favor of
      the State, while the accused’s objections to the indictment [or
      accusation], as presented in a special demurrer, are strictly construed
      against the accused.




                                           2
(Citations and punctuation omitted.) State v. Corhen, 306 Ga. App. 495, 497-498

(700 SE2d 912) (2010). “We review rulings on special demurrers de novo.” State v.

Leatherwood, 326 Ga. App. 730, 731 (757 SE2d 434) (2014).

      The evidence shows that law enforcement seized Palatini’s computer in

December 2007, Palatini was arrested on April 24, 2009, and he was indicted on

March 15, 2010. In the first indictment, Palatini was charged with six counts of

sexual exploitation of children, five for possessing specific digital images on his

computer “depicting a minor engaged in a lewd exhibition of her genitals or pubic

area, sexually explicit conduct, in violation of OCGA § 16-12-100 (b),” and the sixth

count for possessing “numerous digital images, depicting minor female children,

engaged in lewd exhibition of their genital area, in violation of OCGA § 16-12-100

(b) (8).” The dates alleged in the indictment were “between the 1st day of August,

2006, and the 31st day of December, 2007, the exact date of the offense being

unknown to the Grand Jury.” Palatini moved to quash Count 6, arguing that the

language “numerous computer images of material depicting individual minor females

engaged in lewd exhibitions” was vague and failed to put him on notice of which

images the State alleged were illegal. On March 9, 2011, upon a motion by the State,

the trial court entered a consent order of nolle prosequi of the First Indictment.

                                          3
      The State then issued a Second Indictment, which contained a single count

mirroring the language of Count 6 in the First Indictment, but stating that the offense

had occurred “on or about the 24th day of April, 2009. Palatini filed a special

demurrer to the Second Indictment, arguing, among other things, that the indictment

was too vague and that the date alleged in the indictment was impossible because the

State had seized his computer by then.

      On October 29, 2012, the State returned a Third Indictment against Palatini.

The six-count Third Indictment was identical to the First Indictment. Palatini filed a

special demurrer to the Third Indictment, and the trial court granted the motion on the

basis that it was returned outside the statute of limitations and could not be deemed

a superceding indictment from the Second Indictment because it broadened the

charges from one count to six.

      Subsequently, the trial court held a hearing on Palatini’s special demurrer to

the Second Indictment, which was the only pending indictment. At the hearing,

Palatini asserted that the charge in the indictment should be quashed because the GBI

had seized his computer in 2007, so he could not have possessed the images on the

April 24, 2009 date alleged in the indictment, and thus it was impossible for him to



                                          4
  have committed the crime as charged. The trial court rejected Palatini’s argument and

  denied his special demurrer.

          Generally, to be perfect in form, an indictment must allege a specific date on

  which the crime was committed. Blackmon v. State, 272 Ga. App. at 854. See also

  OCGA § 17-7-54. It follows that an indictment that fails to specify the date upon

  which the crime occurred is subject to special demurrer. Blackmon, 272 Ga. App. at

  854.2 Additionally, an indictment is subject to special demurrer for being imperfect

  in form if it charges that an offense occurred on a day subsequent to the date when

  the indictment was returned. See Gunn v. State, 227 Ga. 786, 787 (2) (183 SE2d 389)

  (1971); Spencer v. State, 123 Ga. 133 (51 SE 294) (1905).

          Here, however, the indictment alleges a specific date on which the crime of

  sexual exploitation of children was committed. Moreover, the day of the crime as

  alleged in the indictment was not after the date upon which the indictment was

      2
         Although not at issue in this case, we have also recognized an exception to the rule
that the State must identify a single date on which the offense occurred, when the State, in
response to a special demurrer, “presents evidence to the trial court showing that it cannot
more specifically identify the dates of the offenses.” Howard v. State, 281 Ga. App. 797,
798 (1) (637 SE2d 448) (2006). “[I]f an indictment [or accusation] alleges that a crime
occurred between two particular dates, and if evidence presented to the trial court shows
that the State can reasonably narrow the range of dates during which the crime is alleged
to have occurred, the indictment [or accusation] is subject to a special demurrer.” State v.
Layman, 279 Ga. 340, 341 (613 SE2d 639) (2005).

                                             5
returned. Accordingly, the indictment was not subject to special demurrer for being

imperfect in form. Compare Blackmon, 272 Ga. App. at 855 (the indictment that

failed to allege specific date on which crime committed was not perfect in form);

Langlands v. State, 280 Ga. 799, 800 (3) (633 SE2d 537) (2006) (noting that

defendant may challenge indictment date as impossible by way of special demurrer

when offense was alleged to have been committed after he was indicted).

      While Palatini argues that the date of the crime charged in the indictment was

after the date his computer was seized by the police, his argument concerns the

underlying evidence in the case rather than the form of the indictment. Consequently,

his argument does not support the grant of a special demurrer in this case.

      Palatini also contends that the indictment was unconstitutionally vague and

should have specified which illegal images he possessed rather than simply that he

possessed “numerous digital images, depicting minor female children, engaged in

lewd exhibition of their genital area.” However, the indictment charged the offense

in the language of OCGA § 16-12-100 (b) (8), and provided Palatini with the

description of the particular act constituting the violation of the statute. OCGA §

17-7-54 provides that “every indictment of the grand jury which states the offense in

the terms and language of this Code or so plainly that the nature of the offense

                                         6
charged may easily be understood by the jury shall be deemed sufficiently technical

and correct.”

      The true test of the sufficiency of an indictment to withstand a special
      demurrer is not whether it could have been made more definite and
      certain, but whether it contains the elements of the offense intended to
      be charged, and sufficiently apprises the defendant of what he must be
      prepared to meet, and, in case any other proceedings are taken against
      him for a similar offense, whether the record shows with accuracy to
      what extent he may plead a former acquittal or conviction. It is useful to
      remember that the purpose of the indictment is to allow defendant to
      prepare his defense intelligently and to protect him from double
      jeopardy.


Coalson v. State, 251 Ga. App. 761, 764 (2) (555 SE2d 128) (2001). “Where the

offense is purely statutory, having no relation to the common law, it is, as a general

rule, sufficient in the indictment to charge the defendant with acts coming fully within

the statutory description, in the substantial words of the statute, without any further

expansion of the matter.” Kyler v. State, 94 Ga. App. 321, 324 (3) (94 SE2d 429)

(1956). See Burgeson v. State, 267 Ga. 102, 103 (1) (475 SE2d 580) (1996)

(indictment that tracks the language of the Code and can be “clearly and easily

understood” sufficient).



                                           7
      Here, the statute forbids the knowing possession “or control any material which

depicts a minor or a portion of a minor’s body engaged in any sexually explicit

conduct.” OCGA § 16-12-100 (b) (8). The indictment charged Palatini with

possessing digital images displaying minor females engaged in statutorily proscribed

conduct, “the lewd exhibition of their genital area.” This language was sufficient to

place him on notice of the issues to be decided and to allow him an opportunity to

prepare his defense, and further specificity in the indictment was not required.

      Accordingly, we cannot say that the trial court erred as a matter of law in

overruling Palatini’s special demurrer.

      Judgment affirmed. Ray, J., concurs. McMillian, J., concurs in the judgment.




                                          8